Case 2:19-cv-02720-PA-MRW Document 49 Filed 03/12/20 Page 1 of 1 Page ID #:431

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                   CASE NUMBER:


  RAFAEL ARROYO, JR.                                                 2:19−cv−02720−PA−MRW
                                                   Plaintiff(s),

           v.
  KAZMO, LLC, et al.
                                                                     NOTICE TO FILER OF DEFICIENCIES IN
                                                 Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




  PLEASE TAKE NOTICE:

  The following problem(s) have been found with your electronically filed document:

  Date Filed:         3/11/2020
  Document Number(s):                 47
  Title of Document(s):              Request for Judgment
  ERROR(S) WITH DOCUMENT:

  Case is closed. No Requests allowed by the Local Rules.




  Other:

  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
  document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                   Clerk, U.S. District Court

  Dated: March 12, 2020                            By: /s/ Margo Mead margo_mead@cacd.uscourts.gov
                                                      Deputy Clerk

  cc: Assigned District Judge and/or Magistrate Judge

      Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



  G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
